Citation Nr: 1716149	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-12 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased evaluation in excess of 30 percent prior to October 14, 2014, and 70 percent thereafter, for post-traumatic stress disorder (PTSD).

2. Entitlement to an increased evaluation in excess of 10 percent prior to October 9, 2014, and 30 percent thereafter, for a hiatal hernia (claimed as gastroesophageal reflux disease (GERD)).

3. Entitlement to an increased evaluation in excess of 10 percent for right knee strain.

4. Entitlement to an increased evaluation in excess of 10 percent for right Achilles tendonitis.

5. Entitlement to an increased evaluation in excess of 10 percent for left foot osteotomy with residual scarring.

6. Entitlement to an increased evaluation in excess of 10 percent for left wrist strain.

7. Entitlement to an increased evaluation in excess of 10 percent for right wrist strain.

8. Entitlement to an increased compensable evaluation for hypertension.

9. Entitlement to an increased compensable evaluation for a vocal cord disorder.

10. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1999 to September 2002, December 2003 to November 2005, and March 2007 to June 2008.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claim for increase was received in September 2009.

The Veteran testified before the Board at a January 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in August 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issues of increased evaluations for right knee strain, left foot osteotomy with scarring, and right Achilles tendonitis are addressed in the REMAND portion of the decision below and are again REMANDED to the AOJ.  


FINDINGS OF FACT
	
1. PTSD is manifested by moderately-severe to severe symptomatology, such as impaired impulse control, obsessional rituals interfering with activities of daily living, and difficulty adapting to stressful circumstances, resulting in occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not demonstrated.  This has been the case for the time period under appeal.

2. Prior to October 9, 2014, the Veteran's hiatal hernia/GERD is manifested by no more than dysphagia, heartburn, arm pain, reflux and regurgitation of stomach contends, nausea, and vomiting not resulting in considerable impairment of health.

3. As of October 9, 2014, the Veteran's hiatal hernia/GERD is manifested by no more than heartburn, reflux and regurgitation, substernal arm pain, and sleep disturbance productive of considerable impairment of health; there no material weight loss, hematemesis, or melena resulting in severe impairment of health.

4. The Veteran has been assigned the maximum schedular evaluation available for limitation of motion of the left wrist throughout the appeal period; ankylosis of the left wrist is not demonstrated by the medical evidence of record.

5. The Veteran has been assigned the maximum schedular evaluation available for limitation of motion of the right wrist throughout the appeal period; ankylosis of the right wrist is not demonstrated by the medical evidence of record.

6. Hypertension is not manifested by diastolic pressure predominantly 100mm or more, systolic pressure predominantly 160mm or more, or a history of diastolic pressure predominantly 100mm or more controlled by continuous medication.

7. The Veteran's vocal cord disorder has not been manifested by compensable residuals at any point during the appeal period.

8. The Veteran's service-connected disabilities as likely as not precluded him from obtaining and maintaining gainful employment during this appeal period.


CONCLUSION OF LAW

1. With resolution of reasonable doubt in the Veteran's favor, the criteria for an increased evaluation of 70 percent, but not greater, for PTSD have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an increased evaluation in excess of 10 percent prior to October 9, 2014, and 30 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7346 (2016).
 
3. The criteria for an increased evaluation in excess of 10 percent for left wrist strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.  §§ 4.1, 4.7, 4.71(a), Diagnostic Code 5215 (2016).

4. The criteria for an increased evaluation in excess of 10 percent for right wrist strain have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.1, 4.7, 4.71(a), Diagnostic Code 5215 (2016).

5. The criteria for an increased compensable evaluation for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2016).

6. The criteria for an increased compensable evaluation for a vocal cord disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6599-6516 (2016).

7. With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained, including records from the Social Security Administration (SSA).  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology and basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As noted above, the instant appeal has been previously remanded in August 2014.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of the assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (i.e., "staged ratings").  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

PTSD

The Veteran's PTSD has been assigned evaluations of 30 percent prior to October 14, 2014, and 70 percent thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria pertaining to the Veteran's appeal is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula). 

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Initially, the Board notes that references in the rating schedule to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) has been replaced with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, these changes are not intended to apply to claims that were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the instant appeal was certified to the Board in June 2012, the Board will consider the nomenclature contained within the DSM-IV.  Significantly, the DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Finally, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

As noted above, the Veteran's PTSD has been assigned an evaluation of 30 percent prior to October 14, 2014, and 70 percent thereafter.  After reviewing the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran more nearly meets the criteria for an evaluation of 70 percent throughout the appeal period.

Turning to the record, an April 2008 VA examination notes the Veteran complained of nightmares, increased startle response, and intrusive memories of traumatic events.  He reported being very observant around other people and becoming more quiet, distant, and withdrawn.  He stated he has become very irritable and short with people and at time would like to stay away from them.  He was diagnosed with moderate PTSD and adjustment disorder with a difficulty establishing and maintaining effective work and social relationships.  

At an August 2008 mental status examination conducted in conjunction with the Veteran's claim for SSA disability benefits, the Veteran reported anger issues, difficulties driving and dealing with change, and very high levels of anxiety and stress.  He related social withdrawal, loss of energy and motivation, and negative thinking.  Upon mental status examination, the Veteran's mood was depressed and anxious, intensely moderate with a restricted affect.  His overall intelligence was average and memory fair.  The Veteran was found to have recurrent severe panic attacks occurring on the average of at least once a week with recurrent and intrusive recollections of a traumatic experience which are a source of marked distress.  Interpersonally, he did talk to one or two friends, though he reported going to the grocery store at off hours to avoid too many people.  During the day, the Veteran reported preferring to stay alone.  The examiner noted the Veteran's PTSD results in moderate limitation of activities of daily living with marked limitation in maintaining social functioning as well as concentration, persistence, or pace.  The examiner diagnosed chronic PTSD and assigned a GAF score of 50, noting "serious difficulties in social and occupational functioning."  

At a November 2009 VA examination, the Veteran reported an inability to concentrate, poor sleep, dreams, and thoughts of the trauma from Iraq.  He indicated he had no friends and did not like to be around people.  Mental status examination revealed a depressed mood which occurred near-continuously and affected the ability to function independently.  He had a sense of worthlessness and a diminished ability to think or concentrate.  While communication and speech were within normal limits, he showed a difficulty understanding complex commands and lost focus frequently.  A GAF score of 65 was provided, reflecting mild to moderate symptomatology.

A June 2011 VA Psychiatry Note indicates the Veteran has significant PTSD symptoms, including checking rooms, doors, and locks, being aware of his neighbors' activities, an increase startle response, poor sleep, great difficulty leaving the house, an inability to attend group/family functions, nightmares, intrusive thoughts, and flashbacks without suicidal or homicidal ideation or manic or psychotic symptoms.  The treating psychiatrist assessed that the Veteran suffers from severe PTSD symptoms, is essentially homebound, and unable to work secondary to his PTSD symptoms.  

Finally, at an October 2014 VA examination, the Veteran was found to have PTSD resulting in occupational and social impairment with deficiencies in most areas.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  The examiner noted that the Veteran requires psychotherapy and medication management, but does not appear to pose any threat of danger or injury to himself or others.

Based on such evidence, the Board finds that the record demonstrates the Veteran's PTSD with anxiety, depression, and adjustment disorder results in occupational and social impairment with deficiencies in work, social relationships, judgment and mood throughout the appeal period, thereby warranting a 70 percent evaluation.  The Board recognizes that, the Veteran does not experience all of the symptomatology associated by the General rating formula with a 70 percent evaluation (see, e.g., November 2009 VA examination report).  However, as noted above, the Veteran's PTSD has resulted in considerable occupational and social impairment throughout the appeal period.  Thus, resolving all doubt in favor of the Veteran, the Board determines that the overall disability picture more closely approximates that contemplated by a 70 percent evaluation.  See generally Mauerhan, 16 Vet. App. 436.

However, there is no evidence of hallucinations or delusions, impairment of thought processes or inability to maintain minimal personal hygiene, symptoms contemplated by a 100 percent evaluation.  Id.  Such symptomatology is explicitly denied or otherwise determined nonexistent throughout treatment records.  Furthermore, while the Veteran's disability results in isolation and difficulty establishing effective relationships, the preponderance of the evidence does not indicate the Veteran's PTSD results in total occupational and social impairment and, therefore, a 100 percent evaluation is not warranted.

Hiatal Hernia/GERD

The Veteran's hiatal hernia/GERD has been assigned initial evaluations of 10 percent prior to October 9, 2014, and 30 percent thereafter, pursuant to the provisions of Diagnostic Code 7346.  See 38 C.F.R. § 4.114 (2016).  Under this Diagnostic Code, a maximum 60 percent evaluation is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  Id.

After reviewing the record, the Board finds that an increased evaluation is not warranted for the Veteran's hiatal hernia/GERD at any point during the appeal period.  In this regard, the report of an October 2009 VA examination reflects subjective complaints of weight gain, dysphagia, heartburn, arm pain, reflux and regurgitation of stomach contents, nausea, and vomiting.  He had no epigastric pain, scapular pain, hematemesis, or passing of black-tarry stools.  The Veteran himself reported that he did not experience any overall functional impairment from this condition.

In October 2014, the Veteran's hiatal hernia/GERD was found to result in persistently recurrent epigastric distress, pyrosis (heartburn), reflux, regurgitation, substernal arm or shoulder pain, and sleep disturbance caused by esophageal reflux.  There was no vomiting, hematemesis, or melena found, and the function impact of this condition was not found to impact the Veteran's ability to work.

Based on the VA examinations discussed above, prior to October 9, 2014, the Veteran's hiatal hernia/GERD was not productive of considerable impairment of health.  In fact, the Veteran  himself reported there was no functional impairment from this condition.  As of October 2014, while the Veteran's symptoms may have increased, his condition continues to result in less than severe impairment of health, as there is no vomiting, material weight loss, hematemesis or melena with moderate anemia.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for an increased initial evaluation for his hiatal hernia/GERD throughout the appeal period, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

Left and Right Wrist Strain

The Veteran's left and right wrist strains have been separately evaluated as 10 percent disabling throughout the appeal pursuant to 38 C.F.R. § 4.71(a), Diagnostic Code 5215, pertaining to limitation of motion of the wrist.  

Under this Diagnostic Code, 10 percent is the maximum schedular evaluation available for limitation of the wrist, whether of the dominant or non-dominant extremity.  A higher evaluation is not warranted unless ankylosis is present in the wrist.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5214.  However, there is no medical evidence to demonstrate the Veteran suffers from ankylosis of either wrist.  In this regard, an October 2014 VA wrist conditions examination specifically notes there is no ankylosis present in either wrist joint. 

The Board again acknowledges the October 2014 VA examination does not fully comply with the Court's holding in Correia, 28 Vet. App. 158 (2016), in that it does not provide ranges of motion in both active and passive motion.  However, as the Veteran is in receipt of the maximum schedular evaluation based upon limitation of motion of the wrists, the Board finds there is no prejudice in relying on the findings of the September 2014 VA examination.  There is no limitation of passive or active motion that could be shown which would provide a basis for an increased rating.

Without medical evidence of ankylosis of either wrist joint, the Board finds a preponderance of the evidence is against an increased evaluation for left and right wrist strain.  As such, a higher evaluation is not warranted for the Veteran's bilateral wrist disability.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).

Hypertension

The Veteran's hypertension has been evaluated as noncompensable throughout the appeal period.  A rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016). 

A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Id.

After careful review, the Board concludes that the competent medical evidence does not support a compensable evaluation at any point during the appeal period.  In this regard, an October 2009 VA examination report reveals blood pressure readings of 126/82, 126/82, and 126/80.  An October 2014 VA examination reveals blood pressure readings of 140/89, 131/80, and 120/77.  The Board acknowledges treatment records generated at times during the appeal period reflect blood pressure readings wherein diastolic pressure is 100 or above.  However, these are isolated readings, and the predominant diastolic pressure is below 100 throughout the appeal period.  At no point during the appeal period do the Veteran's treatment records demonstrate diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Further, while the Veteran's hypertension requires medication, the record does not reflect a history of diastolic pressure of 100 or more.

Based on the blood pressure readings of record, the Board finds that a compensable evaluation for hypertension is not warranted at any point during the appeal period.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation for hypertension, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

Vocal Cord Disorder

The Veteran's vocal cord disorder, service-connected as secondary to his hiatal hernia/GERD, has been assigned a noncompensable evaluation throughout the appeal period.  The Veteran's disability has been evaluated by analogy to chronic laryngitis pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6516 (2016).  Under this Diagnostic Code, a 10 percent evaluation is warranted with hoarseness and inflammation of chords or mucous membrane.  A maximum 30 percent evaluation is warranted with hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Id.

Significantly, the competent medical evidence of record indicates the Veteran's vocal cord disorder has not been manifest by compensable residuals at any point during the appeal period.  In this regard, the October 2009 VA examination report reflects the Veteran himself reported no hoarseness of the voice with weather changes or any overall functional impairment from this condition.  He also reported he did not receive any treatment for his condition.  Physical examination revealed no voice hoarseness, submucosal infiltration, inflammation of mucous membranes, inflammation or thickening of the cords, or nodules or polyps of the cords.  Likewise, the October 2014 VA examination report notes a diagnosis of a vocal cord disorder (quiescent), indicating this condition is in a period of inactivity or dormancy.

Absent symptoms such as hoarseness with inflammation or thickening or nodules of the vocal cords, the Board finds a preponderance of the evidence is against the assignment of a compensable evaluation for the Veteran's service-connected vocal cord disorder.  As such, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  See 38 U.S.C.A. § 5107 (West 2014).

II. TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  It is noted that the Veteran has a combined 100 percent disability rating during the appeal period.  This holding has no impact on that decision, and represents a finding for the appropriate periods during the appeal when the 100 percent combined rating not assigned.

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  The Veteran meets the schedular criteria for TDIU throughout the appeal period and is therefore eligible to receive TDIU benefits on a schedular basis.  See 38 C.F.R. § 4.16(a).

The Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, including a combination of his PTSD and orthopedic disabilities, renders him unable to secure and follow a substantially gainful occupation.  Significantly, as discussed above, a June 2011 VA treating psychiatrist specifically determined that the Veteran was unable to work secondary to his PTSD symptoms.  Furthermore, VA treatment records and examination reports reflect he suffers from difficulties maintaining non-sedentary employment due to his service-connected lumbar spine, shoulder, and other orthopedic disabilities.  

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

As such, with the evidence at least in equipoise, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case.

III. Final Considerations

The Board acknowledges the Veteran's contentions that his service-connected disabilities warrant initial evaluations greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria contained in 38 C.F.R. Part 4 with respect to determining the severity of his service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009). 


ORDER

An increased evaluation of 70 percent, but no higher, is granted throughout the appeal period, subject to the laws and regulations governing the payment of monetary benefits.

An increased evaluation in excess of 10 percent prior to October 9, 2014, and over 30 percent thereafter for a hiatal hernia/GERD, is denied.

An increased evaluation in excess of 10 percent for left wrist strain is denied.

An increased evaluation in excess of 10 percent for right wrist strain is denied.

An increased compensable evaluation for hypertension is denied.

An increased compensable evaluation for a vocal cord disorder is denied.

Entitlement to an award of TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In the August 2014 remand, the Board instructed that the Veteran be provided a VA examination to address the severity of his service-connected right knee, right Achilles tendonitis, and left foot disabilities.  While a VA examination was conducted in October 2014, this examination is now inadequate for rating purposes. 

In this regard, the Court has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The requirements of Correia also apply in cases where ratings are not predicated on limitation of motion of the affected part.  See Southall-Norman v. McDonald, 28 Vet.App. 346, 351 (2016).  The October 2014 VA examination report does not include any section for specifying ranges of motion as on active and/or passive testing or on weight-bearing.  Therefore, as the October 2014 VA examination is inadequate under the holding in Correia, a new VA examination is necessary to address the severity of the Veteran's service-connected right knee, right Achilles, and left foot disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination(s) to evaluate the severity of his service-connected right knee, right Achilles tendon, and left foot disabilities.  The entire claims file must be provided to the examiner(s) for review, and the examination report(s) should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  The VA examination(s) must include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the right knee, right ankle, and/or left foot and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

2. Review the additional development and ensure its compliance with the instruction above. If the report is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal.  If the benefits sought on appeal are not granted the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


